The president pronounced the'following opinion of this court.
The court is of opinion, that, instead of the decree rendered by the chancellor in this case, he ought to have directed an issue to have tried what Was the amount of the consideration which passed from the said Hannah Bullock to James Bailey, for the land in question ; and whether there was any secret agreement, or understanding, between the said parties, that the said - land was to be holden by the former for the use or benefit of the latter,, ^hf court is farther of opinion, that,’ if it shall turn out, upon the issue aforesaid, that a reasonable consideration did pass, as aforesaid, and that there Was no such secret agreement, or understanding, that then, and in that case, the bill’of the appellees should be dismissed; the transaction, in that view, being- only a preference of-one bona fide creditor over another. But; if it shall appear, on the issue aforesaid, on the first enquiry, that there Was no such’reasonable consideration, or that there was such secret agreement or understanding, that then' the said sale should be considered as^ having been made in fraud of the other creditors of the said James Bailey, and in derogation of *455the rights accruing to the sheriff, for the benefit of the other creditors, under the act concerning insolvent debtors; the benefit whereof, it would seem to the court, under that aspect, the said James Bailey intended to avail himself of, at r . the time of the sale aforesaid, and, at the same time, fraudulently to withdraw from its operation the land now in question.
The court is farther of opinion, that, in the event of a finding correspondent with that last mentioned, the deed conveying the land aforesaid should be held void, and the land thereby conveyed, be deemed vested in the sheriff, under the provisions of the act relating to this subject ; and that the appellees should have liberty, in that case, to make the sheriff a party to this suit, and obtain from him, under a decree of the Court of Chancery, such rights as, under that view of the subject, may be found to belong to them ; saving to the appellants, in the first instance, the amount of the purchase money, with interest, which the said Hannah Bullock may have paid, or may have secured to be paid therefor, to William S, Bailey.
Decree reversed, and cause remanded to- the Court of Chancery, to be proceeded in according to the principles now stated.